Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action responsive to applicant’s response of 2/16/2021.  Claims 1, 3, and 5-6 are pending and rejected.  Claims 2 and 4 are cancelled.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

	Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Masaki et al. (JP2010286095) in view of Endo et al. (US20110270483) wherein Masaki et al. teaches: 
(re: cl 1) A malfunction part sensing device for an automatic transmission for a vehicle which is arranged to attain a plurality of shift stages by selectively engaging a plurality of frictional engagement elements, and to switch the shift stage by changeovers of two or more pairs of the frictional engagement elements, the malfunction part sensing device being configured, when a malfunction by a malfunction mode of an engagement failure or disengagement failure is generated in one of the plurality of the frictional engagement elements, to identify the one of the frictional engagement elements in which the malfunction is generated, the malfunction part sensing device comprising: 

a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission (¶11- “comprising gear position fixed recording means (66) for recording a gear position”.; ¶50- “During the automatic shift traveling by the automatic shift control means 51 as described above, the failure determination means 52 determines a failure when the commanded shift stage and the automatic transmission 3 are in different states (FIG. 5). S2). That is, when the gear ratio mismatch determination means 53 determines that the gear ratio of the commanded gear stage and the gear ratio based on the input shaft rotation speed sensor 83 and the output shaft rotation speed sensor 82 do not match, it is determined as a failure.”; ¶48-” a failure determination unit 52 having a gear ratio mismatch determination unit 53 and an engine blow determination unit 54, and an emergency control unit 60. The means 60 includes a failure content determination means 61 having a disengagement determination means 62 and a disengagement determination means 63, a gear stage formation test means 64, a torque limiting means 65 during test, an upshift side gear position fixed recording means 67 and a high speed.”); ¶71 “Then, in response to the test result of the gear position formation test means 64, the torque limiting means 65 during the test releases the torque limitation (S27 in FIG. 5), and the high speed stage fixed recording means of the gear stage fixed recording means 66. 68 records and 
a malfunction sensing section configured to sense the malfunction mode from a behavior of the vehicle which is generated in accordance with the malfunction (¶48;#53; ¶50-monitors input speed and output speed to detect whether there is a mismatch from anticipated ratio); and

wherein in the shift stage switching by the changeovers of the two or more pairs of the frictional engagement elements, the malfunction part limiting 
and wherein the malfunction part sensing device comprises an operation state sensing section
configured to sense an operation state of an engagement or a disengagement of a predetermined frictional engagement element in the plurality of the frictional engagement elements (¶48-“The means 60 includes a failure content determination means 61 having a disengagement determination means 62 and a disengagement determination means 63, a gear stage formation test means 64, a torque limiting means”; a fault traveling slip detection means 71” -Fig 2 gear chart v component shows a unique correspondence to which clutch-brake component is slipping per the specific gears slipping). 
Endo et al. teaches what Masaki et al. lacks of:
and when the predetermined frictional engagement element relates to the shift, the malfunction part identifying section is configured to limit the one of the frictional engagement elements in 
It would have been obvious at the effective time of the invention for Masaki et al. to substitute pressure compensation attempts on the slipping component and torque limiting attempts with limiting frictional engagement of the elements malfunctioning by avoidance of the gears which had a slipping clutch to keep the vehicle moving and avoid a driver being stranded in a walk home failure as taught by Endo et al..

Masaki et al. teaches:
(RE: CL 3) wherein the malfunction part limiting 
and to identify the one of the frictional engagement elements in which the malfunction is generated, from the grasped frictional engagement elements to one (¶52, ¶57-58 provides a series of tests to distinguish of the elements has failed by deducing which specific component failed due the clutch-brake engaged combination being unique for each gear).

Masaki et al. teaches:
(re: cl 6) An automatic transmission for a vehicle which is a stepwise automatic transmission that is mounted on a vehicle, which is arranged to attain a plurality of shift stages by selectively engaging a plurality of frictional engagement elements (#3 tranny 
¶31- shift stage ratios), 
and which is arranged to switch a shift stage by a changeover of one of a plurality of frictional engagement elements, and to switch the shift stage by changeovers of two or more pairs of the frictional engagement elements (¶31 -C1- to C3 engagements of differing frictional elements), the automatic transmission comprising:
a shift stage monitoring section configured to monitor the shift stages before and after the shift of the automatic transmission (¶49, ¶50),
a malfunction sensing section configured to sense the malfunction mode from a behavior of the vehicle which is generated in accordance with the malfunction (¶48;#53; ¶50-monitors input speed and output speed to detect whether there is a mismatch from anticipated ratio input-output speed ratio): and

based on the malfunction mode and a shift manner by a combination of the shift stages before
and after the shift (¶51-stops normal shifting; #60; ¶64-torque limiting which limits engine torque which in turn limits torque on the frictional elements), 
wherein in the shift stage switching by the changeovers of the two or more pairs of the frictional engagement elements, the malfunction part limiting section is configured to grasp the frictional engagement elements which are controlled to be operated at the shift, from the shift manner, and to limit the one of the frictional engagement elements in which the malfunction is generated, from the grasped frictional engagement elements to a part of the frictional engagement elements, and wherein the malfunction part sensing device comprises an operation state (¶49-grasping of frictional elements is necessary in the engaging and disengaging of the frictional elements)
sensing section configured to sense an operation state of an engagement or a disengagement of a predetermined frictional engagement element in the plurality of the frictional engagement elements (¶48-“The means 60 includes a failure content determination means 61 having a disengagement determination means 62 and a disengagement determination means 63, a gear stage formation test means 64, a fault traveling slip detection means 71,” a torque limiting means ; ¶50-monitors input speed and output speed to detect whether there is a mismatch from anticipated ratio input-output speed ratio -Fig 2 gear chart v component shows a unique correspondence to which clutch-brake component is slipping per the specific gears slipping);
Endo et al. teaches what Masaki et al. lacks.

the shift manner of the shift, the malfunction mode, and the operation state of the predetermined frictional engagement element (¶28- device #162; Fig 11 #SA5 to #SA6-prohibits specific clutch that was diagnosed as slipping from engagement; ¶81-“On the other hand, if the malfunction of the hydraulic switch SW continues despite performing the operation of SA4, SA5 is determined to be positive and the malfunction of the hydraulic switch SW is confirmed. At SA6 corresponding to the hydraulic switch usage prohibiting means 146, the use of the hydraulic switch SW confirmed as malfunctioning is prohibited and the fail-safe is executed such as limiting the use of the engagement device etc., related to the hydraulic switch SW confirmed as malfunctioning, for example.”; ¶83-“ At SB5 corresponding to the hydraulic switch usage prohibiting means 146, the use of the hydraulic switch SW confirmed as malfunctioning is prohibited. For example, if the malfunction of the hydraulic switch SW2 is confirmed, the fail-safe is performed such as limiting the use of the engagement device etc., related to the hydraulic switch SW2. “).
It would have been obvious at the effective time of the invention for Masaki et al. to substitute pressure compensation attempts on the slipping component and torque limiting attempts with limiting frictional engagement of the elements malfunctioning by avoidance of the gears which had a slipping clutch to keep the vehicle moving and avoid a driver being stranded in a walk home failure as taught by Endo et al..

	Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over 

wherein Nishide et al. teaches: 
Where Wu teaches what Masaki et al. lacks of:
(re: cl 5) wherein the malfunction part sensing device comprises a storing  section configured to store a map to identify the one of the frictional engagement elements in which the malfunction is generated, in accordance with the malfunction mode and the shift manner (C8 L 5-20- stored array of settings which is a map is used of settings in the diagnosing of which – match flag identifies which friction devices are working/diagnosing which clutch valve fails).
	It would have been obvious at the effective time of the invention for Masaki et al. to use a map in diagnosing the transmission clutch failure as a map can establish a quick lookup of what the transmission gear ratios are supposed to be for comparison with whether a clutch is slipping as taught by Wu.

Response to Arguments
14.	Applicant’s arguments have been fully considered but deemed unpersuasive n overcoming the prior art.  Endo points out the most common failure of an automatic transmission is that of the hydraulic valves controlling each clutch.  When a valve fails the clutch slips due to insufficient pressure.  Endo teaches a diagnostic to determine using deductive logic which clutch is slipping.  Endo presumes the failure is due to the valve.  Different clutch combinations are used in for different gears.  The combinations are sufficiently different for each gear that the transmission controller can determine which clutch is slipping.  This is done by testing different gears and determining which gears are slipping.  There will be a unique clutch that causes certain 


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
16. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655                                                                                                                                                                                                        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655